—Judgment unanimously modified on the law and facts by reducing the amount of the award for the benefit of decedent’s widow and child from $85,000 to $50,000 and as so modified the judgment is affirmed, with costs to respondent. Memorandum: In our opinion the award of $85,000 for the benefit of decedent’s widow and child was excessive to the extent of $35,000, and we so find. (Appeal from judgment of Court of Claims for claimant on a negligence claim — shot by State Trooper.) Present — Williams, P. J., Bastow, Goldman and Henry, JJ. [43 Misc 2d 424.]